
	
		I
		111th CONGRESS
		2d Session
		H. R. 5736
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mrs. McCarthy of New
			 York (for herself, Mr. Nadler of New
			 York, Mr. Brady of
			 Pennsylvania, Mr. Fattah,
			 Ms. Schwartz,
			 Mr. Doyle,
			 Mr. Israel, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  require the owner or lawful possessor of a firearm to report its theft or
		  loss.
	
	
		1.Short titleThis Act may be cited as the
			 Firearm Owners Responsibility
			 Act.
		2.Requirement that
			 owner or lawful possessor of a firearm report its theft or loss
			(a)ProhibitionSection 922 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(aa)It shall be unlawful for any person who
				lawfully possesses or owns a firearm that has been shipped or transported in,
				or has been possessed in or affecting, interstate or foreign commerce, to fail
				to report the theft or loss of the firearm, within 72 hours after the person
				discovers the theft or loss, to the Attorney General and to the appropriate
				local
				authorities.
					.
			(b)PenaltiesSection
			 924(a)(5) of such title is amended by striking (s) or (t) and
			 inserting (t) or (aa).
			
